
	
		I
		111th CONGRESS
		1st Session
		H. R. 3100
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Rush (for
			 himself, Mr. Davis of Illinois,
			 Mr. Johnson of Georgia,
			 Ms. Kilpatrick of Michigan,
			 Mr. Clay, Mr. Cohen, Ms.
			 Fudge, Ms. Norton,
			 Mr. Scott of Virginia,
			 Mr. Lewis of Georgia,
			 Mr. Jackson of Illinois,
			 Ms. Jackson-Lee of Texas,
			 Mr. Cleaver, and
			 Mr. Carson of Indiana) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Food Desert Oasis Pilot Program, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Food Desert Oasis Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Food Desert Oasis Pilot Program
					Sec. 101. Food Desert Zones; qualified food desert
				businesses.
					Sec. 102. Increase in rehabilitation tax credit for qualified
				food desert businesses.
					Sec. 103. Food desert employment tax credit.
					Sec. 104. Food desert tax exempt facility bonds.
					Title II—Hunger-free communities grants extension and
				enhancement
					Sec. 201. Expansion of hunger-free communities
				program.
					Title III—Reports to Congress on pilot program
					Sec. 301. Reports to Congress on pilot program.
				
			IFood
			 Desert Oasis Pilot Program
			101.Food Desert
			 Zones; qualified food desert businesses
				(a)Food Desert
			 ZonesEach of the following
			 shall be treated as a separate Food Desert Zone:
					(1)Chicago,
			 Illinois.
					(2)Detroit,
			 Michigan.
					(3)Cleveland,
			 Ohio.
					(4)Milwaukee, Wisconsin.
					(5)Houston,
			 Texas.
					(6)Memphis,
			 Tennessee.
					(7)Birmingham,
			 Alabama.
					(8)San Antonio,
			 Texas.
					(9)Kansas City,
			 Missouri.
					(10)Indianapolis,
			 Indiana.
					(11)Baltimore,
			 Maryland
					(12)Atlanta,
			 Georgia.
					(13)Richmond,
			 Virginia.
					(14)Los Angeles,
			 California.
					(15)Cincinnati,
			 Ohio.
					(16)St. Louis,
			 Missouri.
					(17)Nashville,
			 Tennessee.
					(18)District of
			 Columbia.
					(19)Philadelphia,
			 Pennsylvania.
					(20)New Orleans,
			 Louisiana.
					(b)Qualified food
			 desert businessFor purposes
			 of this Act, the term qualified food desert business means any
			 taxpayer for any taxable year if such taxpayer—
					(1)is in the trade or
			 business of selling products at wholesale or retail, and
					(2)at least 25
			 percent of such taxpayer’s gross receipts from such trade or business are
			 derived from the sale of fresh fruits and vegetables.
					For
			 purposes of this subsection, all persons treated as a single employer under
			 subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of
			 1986 shall be treated as 1 taxpayer.102.Increase in
			 rehabilitation tax credit for qualified food desert businesses
				(a)In
			 generalIn the case of
			 qualified rehabilitation expenditures (as defined in section 47(c) of the
			 Internal Revenue Code of 1986) paid or incurred by a qualified food desert
			 business during the period beginning on the date of the enactment of this Act
			 and ending on December 31, 2012, with respect to any qualified building,
			 subsection (a) of section 47 of such Code (relating to rehabilitation credit)
			 shall be applied—
					(1)by substituting
			 13 percent for 10 percent in paragraph (1)
			 thereof, and
					(2)by substituting
			 26 percent for 20 percent in paragraph (2)
			 thereof.
					(b)Qualified
			 buildingFor purposes of this
			 section, the term qualified building means any qualified
			 rehabilitated building or certified historic structure (as defined in section
			 47(c) of such Code) which—
					(1)is located in a
			 Food Desert Zone, and
					(2)is used by the
			 qualified food desert business in carrying on the trade or business referred to
			 in section 101(b).
					103.Food desert
			 employment tax credit
				(a)In
			 generalSubject to the
			 modifications in subsection (b), a Food Desert Zone shall be treated as an
			 empowerment zone for purposes of section 1396 of the Internal Revenue Code of
			 1986 with respect to wages paid or incurred after the date of the enactment of
			 this Act and before December 31, 2015.
				(b)ModificationsIn
			 applying section 1396 of such Code to Food Desert Zones, only qualified food
			 desert businesses shall be treated as employers.
				104.Food desert tax
			 exempt facility bonds
				(a)In
			 generalFor purposes of the
			 Internal Revenue Code of 1986, any qualified food desert bond shall be treated
			 as an exempt facility bond.
				(b)Qualified food
			 desert bondFor purposes of this section, the term
			 qualified food desert bond means any bond issued as part of an
			 issue if—
					(1)95 percent or more
			 of the net proceeds (as defined in section 150(a)(3) of such Code) of such
			 issue are to be used for qualified project costs,
					(2)such bond is
			 issued by the State (or any political subdivision thereof) in which the
			 property referred to in subsection (d) is located,
					(3)such bond is
			 designated for purposes of this section by—
						(A)in the case of a bond which is required
			 under State law to be approved by the bond commission of such State, such bond
			 commission, and
						(B)in the case of any other bond, the Governor
			 of such State,
						(4)such bond is issued after the date of the
			 enactment of this section and before January 1, 2016, and
					(5)no portion of the proceeds of such issue is
			 to be used to provide any property described in section 144(c)(6)(B) of such
			 Code.
					(c)Limitations on
			 bonds
					(1)Aggregate amount
			 designatedThe maximum aggregate face amount of bonds which may
			 be designated under this section with respect to any Food Desert Zone shall not
			 exceed $20,000,000.
					(2)Movable
			 propertyNo bonds shall be issued which are to be used for
			 movable fixtures and equipment.
					(d)Qualified
			 project costsFor purposes of this section, the term
			 qualified project costs means the cost of acquisition,
			 construction, reconstruction, or renovation of nonresidential real property
			 (including fixed improvements associated with such property) which—
					(1)is located in a
			 Food Desert Zone, and
					(2)is used by a qualified food desert business
			 in carrying on the trade or business referred to in section 101(b).
					(e)Application of
			 certain rulesFor purposes of this section, rules similar to the
			 rules of paragraphs (5) and (6) of section 1400N(a) of such Code shall
			 apply.
				IIHunger-free
			 communities grants extension and enhancement
			201.Expansion of
			 hunger-free communities programSection 4405 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 7017) is amended—
				(1)in subsection
			 (b)(1)(B) by inserting , except that for fiscal years 2010 through 2015
			 the Federal share shall be 100 percent of the cost of carrying out such
			 activity in a Food Desert Zone (as specified in section 101(a) of the Food
			 Desert Oasis Act of 2009) before the period at the end, and
				(2)in subsection (e)
			 by striking 2012 and inserting 2015.
				IIIReports to
			 Congress on pilot program
			301.Reports to
			 Congress on pilot program
				(a)In
			 generalThe Secretary of the
			 Treasury, in consultation with such other Federal officials as the Secretary
			 determines appropriate, shall annually submit a written report to Congress
			 regarding the Food Desert Oasis Pilot Program established under title I.
				(b)Contents of
			 reportSuch report shall include—
					(1)an analysis of any
			 increases or decreases in the health of the residents of the Food Desert Zones,
			 and
					(2)the effect of
			 title I on the level of investment in the Food Desert Zones.
					(c)Timing of
			 reportsThe first report
			 under subsection (a) shall be made not later than December 31, 2011 and shall
			 cover the period ending on December 31, 2010. The last such report under
			 subsection (a) shall be made not later than December 31, 2016 and shall cover
			 the period ending on December 31, 2015.
				
